Citation Nr: 0727854	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  04-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to August 10, 
2005, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.  
His awards and medals include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in Los Angeles, California, that confirmed and continued 
a 50 percent disability rating for the veteran's PTSD.  
During the pendency of the appeal, the disability rating was 
increased from 50 percent to 70 percent disabling, effective 
August 10, 2005.  The Board notes that a veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy unless the 
maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
rating for PTSD remains before the Board.  


FINDINGS OF FACT

1.  VA has complied with all notification and assistance 
requirements under the laws and has obtained all evidence 
necessary for an equitable disposition of the matter on 
appeal.  

2.  Prior to August 10, 2005, the record did not show 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, mood, or 
thinking.  The veteran was not shown to be exhibiting such 
symptoms as suicidal ideation, obsessional rituals, impaired 
speech, impaired impulse control, spatial disorientation, or 
neglect of personal appearance or hygiene.

3.  In an August 10, 2005, communication, a team leader at a 
local vet center stated the veteran's symptoms had worsened 
considerably over the past several months and the veteran was 
severely isolated from any outside his immediate family.

4.   At the time of his hearing with a decision review 
officer at the San Diego RO in May 2006, the veteran 
testified that he was still employed with Southern California 
Edison and had been with them for about nine years.  He had 
been married to his second wife for about six years.  

3.  The record does not show the veteran is totally 
incapacitated socially or industrially because of his PTSD 
symptomatology.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD before August 10, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006). 

2.  The criteria for a disability rating in excess of 70 
percent for PTSD since August 10, 2005, are not met.  
38 U.S.C.A. § § 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. § § 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2006).  

Upon receiving a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Beverly v. Nicholson, 19 Vet. App. 394 (2005) 
(outlining VCAA notice requirements).  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date for the disability.  It is 
the consensus opinion within VA that this also applies to 
claims for increased ratings.  

A review of the evidence of record shows that the RO has 
essentially complied with these mandates.  The veteran was 
informed of the provisions of the VCAA by letter dated in 
October 2005.  He was told that it was his responsibility to 
make sure VA received all requested records that were not in 
the possession of a Federal department or agency.  He was 
also told what the evidence had to show to establish 
entitlement to an increased evaluation.  

With regard to the duty to assist the veteran, he was 
accorded a personal hearing before a decision review officer 
at the VARO in San Diego in May 2006.  A transcript of the 
hearing proceedings is of record and has been reviewed.  
Reports of VA medical records have been obtained and 
associated with the claims file.  

In view of the foregoing, the Board finds that there has been 
essential compliance with the provisions of the VCAA.  No 
further development is required to comply with the duties to 
notify and assist the veteran in developing facts pertinent 
to the claim at this time.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and the residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3 (2006).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126.  

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (i.e., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total social and occupational impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimum personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Global Assessment of Functioning (GAF) Scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240-242 
(1995); see also Richards v. Brown, 9 Vet. App. 266-267 
(1996), citing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A score of 51 to 60 is provided when there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with piers or coworkers).  

Factual Background and Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his claim.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122, 129 (2000)  (The Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the claimant).  

A review of the evidence and the pertinent provisions of the 
Rating Schedule set forth above, the Board finds that the 
manifestations of the veteran's PTSD do not more nearly 
approximate the criteria for a rating in excess of 50 percent 
prior to August 10, 2005, or the maximum schedular rating of 
100 percent thereafter.  

VA treatment records of August 2003 reflect that the veteran 
reported some improvement of his symptoms with medication but 
that he had a lot of fear of the new medication.  He related 
getting daily headaches related to work stress.  It was noted 
that he had worked for the past 7 years and that he wanted to 
work 3 more years.  His mood was okay but usually tense.  His 
affect was slightly blunted.  His insight was fair.  His GAF 
score was 55.  In October 2003, it was noted that he had mild 
benefits from medication including help with sleep and 
decreased nightmares.  He had mild improvement in mood.  He 
reported minor side effects due to medication.  His GAF score 
was 58.  

The key items for consideration include the report of a team 
leader at a readjustment counseling service in Corona, 
California, dated August 10, 2005.  It was noted the veteran 
had been attending individual counseling at a local Vet 
Center since November 2003.  The veteran's level of daily 
functioning was described as having been severely decreased 
in the recent past as a direct result of his PTSD symptoms. 
Reference was made to panic attacks seven or more times a 
week, sleep difficulty, and major social problems.  Symptoms 
included avoidance of others, social isolation, speech being 
intermittently illogical, obscure, or irrelevant, poor 
impulse control, irritability, anger, and difficult adapting 
to stressful situations.  The team leader concurred with the 
veteran's current GAF score of 50 and the highest of 55 as 
assigned by his treating psychiatrist at the VA medical 
center.  It was the team leader's opinion that the veteran's 
PTSD disability was "more in the 75 percent range than his 
current rating of 50 percent."  

Also of record is a November 2005 statement from a private 
psychologist who indicated he had recently seen the veteran 
for five sessions.  Reference was made to depression and 
nightmares.  The veteran also had survivor guilt.  Recently a 
co-worker had ordered the veteran to do something and he was 
feeling so tense he was afraid he would hurt someone so he 
left work.  The psychologist believed the veteran needed to 
continue with therapy.

Also of record is an undated statement from a friend of the 
veteran received in November 2005.  The individual reported 
he had known the veteran for about 4 to 5 years and had lived 
across the street from him for about three years.  He 
described the veteran as a loner, except for the veteran 
talking to him.  The veteran often referred to difficulty 
sleeping, nightmares, and difficulties at work.  

Also of record is the report of a VA outpatient visit in 
December 2005.  The veteran referred to an incident at work 
in which he became very irritable with another employee.  On 
examination the veteran exhibited good grooming and casual 
attire.  Speech and formal thought content were within normal 
limits.  He exhibited no delusions or hallucinations.  Mood 
was irritable.  Affect was constricted.  He was described as 
alert and oriented.  He was given a diagnosis of chronic 
PTSD.  He was given a GAF Score of 55.  He continued taking 
20 milligrams of Celexa and was to continue attending his 
group therapy session at the local Vet Center.  He was to 
return in three months.  Earlier visits in 2004 and 2005 
showed the same GAF score of 55.  

The veteran gave testimony at a hearing before a decision 
review officer at the San Diego VARO in May 2006.  At that 
time he testified that he was still working for Southern 
California Edison as a groundsman  (Transcript, page 3).  He 
described difficulty getting along with others on the job, 
but did not indicate that he had lost any significant time 
from work because of his psychiatric problems.  The veteran's 
wife also gave testimony.  She indicated they had been 
married about 6 years.  She testified the veteran did not 
participate in family activities  (Transcript, page 5).  

In view of the foregoing, the Board finds that the disability 
picture attributable to the veteran's psychiatric 
symptomatology does not warrant a disability rating in excess 
of the 70 percent assigned from August 10, 2005, or in excess 
of 50 percent prior thereto.  The Board notes that the sole 
basis for a 100 percent rating is total occupational and 
social impairment.  Sellers v. Principi, 372 F. 3d 1318 (Fed. 
Cir. 2004).  

There is no showing of total impairment attributable to the 
veteran's PTSD symptoms.  While the veteran has reported 
difficulty dealing with others on this job, he has been 
employed on a full-time basis for several years.  There is no 
indication he has missed significant time from work because 
of the severity of his psychiatric symptomatology.  The Board 
does not doubt the severity of his psychiatric impairment.  
However, the VA outpatient records pertaining to treatment 
and evaluation on periodic occasions in 2004 and 2005 provide 
a principal GAF Score of 55.  The Board acknowledges that GAF 
Scores are merely guidelines the Board uses in assessing 
one's overall disability picture.  However, a score of 55 is 
not indicative of such significant social and industrial 
impairment that higher ratings are in order before or after 
August 10, 2005.  At the time of the most recent VA 
outpatient visit of record, that being in December 2005, 
while he was irritable and demonstrated constricted affected, 
the veteran's speech and formal thought were within normal 
limits.  He was also alert and oriented.  Accordingly, the 
Board finds no basis upon which to grant a disability rating 
in excess of 50 percent before August 10, 2005 or 70 percent 
thereafter.


ORDER

A disability rating in excess of 50 percent for PTSD before 
August 10, 2005, and a disability rating in excess of 70 
percent from August 10, 2005, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


